09-01161-smb    Doc 383       Filed 10/29/18 Entered 10/29/18 18:59:19     Main Document
                                          Pg 1 of 2



Thomas J. Moloney
Diarra M. Guthrie
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: 212-225-2000
Facsimile: 212-225-3999
Attorneys for HSBC Bank Bermuda Ltd.
and Craig Perry

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES INVESTOR PROTECTION                  No. 08-01789 (SMB)
CORPORATION,
                                                SIPA Liquidation
                  Plaintiff-Applicant,
                                                (Substantively Consolidated)
         v.

BERNARD L. MADOFF INVESTMENT
SECURITIES LLC,

                  Defendant


In re:

BERNARD L. MADOFF INVESTMENT
SECURITIES LLC,

                 Debtor.


IRVING H. PICARD, Trustee for the               Adv. Pro. No. 09-01161 (SMB)
Substantively Consolidated SIPA Liquidation
of Bernard L. Madoff Investment Securities
LLC and the Estate of Bernard L. Madoff,

                 Plaintiff,

         v.

FEDERICO CERETTI, et al.

                 Defendants.
09-01161-smb      Doc 383     Filed 10/29/18 Entered 10/29/18 18:59:19            Main Document
                                          Pg 2 of 2



         DECLARATION OF JESSA DEGROOTE IN SUPPORT OF THE
     SUPPLEMENTAL MEMORANDUM OF LAW IN FURTHER SUPPORT OF
   HSBC BANK BERMUDA AND CRAIG PERRY’S OPPOSITION TO TRUSTEE’S
                 MOTION FOR A LETTER OF REQUEST

I, Jessa DeGroote, declare under penalty of perjury as follows:

       1.      I am an attorney duly admitted to practice law in this Court. I am an associate

with the law firm of Cleary Gottlieb Steen & Hamilton LLP, counsel for HSBC Bank Bermuda

Ltd. and Mr. Craig Perry (the “Objectors”). I respectfully submit this declaration in support of

the Objectors’ Supplemental Memorandum of Law in Further Support of their Opposition to the

Trustee’s Motion for a Letter of Request (the “Supplemental Memorandum”).

       2.      Attached hereto as Exhibits A-D, for the Court’s convenience, are true and correct

copies of the following documents, which are cited in the Supplemental Memorandum, but

which may not be easily accessible:

       Ex.          Document

       A            Rules of the Supreme Court (Bermuda 1985), Rule 39/8(1)(b)

       B            Evidence Act of 1905 (Bermuda), Part IIC, 27P

       C            The Supreme Court Practice 1999: The White Book, Order 39, r.1

       D            NetBank v. Commercial Money Ctr., [2004] Bda L.R. 46


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.

Executed on October 29, 2018 in New York, New York.


                                                            /s/ Jessa DeGroote
                                                            JESSA DEGROOTE




                                                  -2-
